Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Miller et al (US PG Pub No. 2019/0002115) teaches 
A system for determining and/or controlling motor thrust and engine thrust in a parallel hybrid aircraft, the system comprising: 
one or more sensors configured to monitor one or more flight parameters to generate sensor information; 
one or more hardware processors configured by machine-readable instructions to: 
receive user input, the user input including one or more pilot estimates; 
obtain the sensor information; 
however the prior art of record fails to show or adequately teach
calculate a performance thrust ratio based on the user input, the sensor information, an aerodynamic model, a propeller model, and a battery model, wherein the performance thrust ratio is used to control the motor thrust and engine thrust to improve utilization of electric energy throughout a flight; 
determine a first thrust setting for the motor and a second thrust setting for the engine based on the performance thrust ratio..
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEORGE C JIN/Primary Examiner, Art Unit 3747